Citation Nr: 1814322	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  16-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955

This matter comes before the Board of Veterans' Appeals (Board) from a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This matter was previously remanded pursuant to an October 2017 Board decision for additional development, to include affording the Veteran a VA examination.  As the requested development has been completed, the Veteran's claim has now returned to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's sleep apnea was neither incurred in nor caused by active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection, generally

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303 (a), 3.304 (2017). 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical 'nexus' requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a) (2017).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) and (b) (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Entitlement to service connection for sleep apnea

The Veteran contends that his sleep apnea was caused by or is otherwise related to active service.  However, as outlined below, the preponderance of the evidence is against his claim.

Review of the record reveals that complete copies of the Veteran's service treatment records were unavailable as they were lost in a fire.  However, a report of medical examination at transfer, dated January 1955, noted that the Veteran had no serious injuries, medical conditions, in-service hospitalizations, or complaints of a medical nature at time of the examination.

Private treatment records reveal a current diagnosis of obstructive sleep apnea.  A sleep study, conducted in June 2014, referenced the Veteran's history of obstructive sleep apnea and indicated that he had been referred for a therapeutic polysomnogram with CPAP titration.  A diagnostic polysomnogram was conducted in May 2014.  The examination results showed prolonged sleep latency, reduced sleep efficiency.  The Veteran's arousal/awakening index was increased.  No REM sleep was recorded during the study.  A recent treatment note, dated April 2017, also indicated the Veteran has a current diagnosis of sleep apnea.  None of the records indicate a date of diagnosis or suggest a nexus or causal link between the Veteran's diagnosis and his active service.

Pursuant to an October 2017 Board remand, the Veteran was afforded a VA examination to assess the nature and etiology of his sleep apnea.

During the November 2017 examination, the Veteran reported diagnosis of obstructive sleep apnea in the 2000s, approximately 5 years earlier.  He indicated almost daily use of a CPAP machine.  The Veteran's stated that he has been snoring loudly since their marriage in 1956 and his family will also confirm the snoring.  In his prior work history, the Veteran worked as an electrician. He denied daytime sleepiness.  Following the clinical interview, the examiner confirmed the Veteran's existing diagnosis of obstructive sleep apnea.  The examiner also opined that it is less likely than not that the Veteran's symptoms had their onset in service or were otherwise related to active service.  In support of the stated conclusion, the examiner noted that there is no evidence that the Veteran's symptoms of sleep apnea were observed until after discharged from active duty, and no symptoms described as in service were consistent with sleep apnea.  . 

In making all determinations, the Board has fully considered all lay assertions of record, to include statements provided by the Veteran and statements from his Wife regarding his snoring since their marriage in 1956.  Generally, the Veteran is presumed competent to report on symptoms experienced during service, and such reporting is deemed credible.  In the instant case, however, the medical evidence does not support a finding of a causal relationship or "nexus" between the Veteran's sleep apnea and his active service.  Further, the lay contentions that the Veteran has been snoring since 1956, standing alone, is insufficient to establish a diagnosis of sleep apnea or a causal relationship between a single symptoms and the Veteran's active service.

The Board recognizes the argument submitted on behalf of the Veteran, which contends that the Veteran is entitled to service connection for sleep apnea to include as secondary to his service connected bilateral hearing loss and tinnitus.  However, the evidence of record does not reveal a causal relationship between the Veteran's sleep apnea, his service connected disabilities, or his active service, to include an in-service injury, or disease.

Therefore, in light of the forgoing, the Board finds that service connection is not warranted for the Veteran's sleep apnea.  While the Board is sympathetic to the Veteran's subjective belief that his sleep apnea developed as result of his service or is somehow related to his service connected disabilities, the more probative medical evidence does not provide a basis for any such conclusion.  Further, the record does not contain any evidence to demonstrate that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking a current disability, such as sleep apnea, to service-connected bilateral hearing loss or tinnitus.  Without any evidence of an in-service diagnosis or treatment, or, any competent evidence of an etiological relationship, the claim of entitlement to service connection for sleep apnea must be denied.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the appellant's claim of entitlement to service connection for sleep apnea is denied.


ORDER

Entitlement to service connection for sleep apnea.



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


